DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 15-17 and 20-22 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 02/08/2022 are acknowledged.  Claim 15 is amended. Claims under consideration in the instant office action are claims 15-17 and 20-22.
 Applicants' arguments, filed 02/08/2022, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (WO 2006/112685, as disclosed in IDS) in view of Lee (US 9,610,274, application 12/827,505 filed on 06/30/2010) and Dencker (Antimanic efficacy of retigabine in a proposed mouse model of bipolar disorder, Behavioural Brain Research, 2010, 207, pp. 78-83).
Rejection
Regarding claims 15 and 18, Choi teaches azole compounds, which are used in the treatment of disorders of the central nervous system, such as bipolar disorder (see abstract, paragraph 104, claim 66).  Regarding claims 16 and 17, Choi teaches such compounds to include enriched azole compounds containing carbamoyl group represented by the general structural formula (IX), such as Compound 20, Carbamic acid (R)-1-(2-chloro-phenyl)-2-tetrazol-2-yl-ethyl ester (i.e. the elected compound), as a representative example of general structural formula IX (page 20, paragraphs 180-182, Table 1):

    PNG
    media_image1.png
    240
    272
    media_image1.png
    Greyscale

Presentation of Compound 20, Carbamic acid (R)-1-(2-chloro-phenyl)-2-tetrazol-2-yl-ethyl ester
Furthermore, Choi also teaches additional compounds of formula IX, including Compounds 2-5, 15, and 17 (Table 1 of Choi, pages 19-20), which share the same carbamate, phenyl, and tetrazole groups as Compound 20 encompassed by Formula 1 as recited in instant claim 15:

    PNG
    media_image2.png
    222
    318
    media_image2.png
    Greyscale

Presentation of Compound 3, Carbamic acid 1-(4-methoxy-phenyl)-2-tetrazol-2-yl-ethyl ester

    PNG
    media_image3.png
    210
    265
    media_image3.png
    Greyscale

Presentation of Compound 4, Carbamic acid 1-phenyl-2-tetrazol-2-yl-ethyl ester
Regarding the limitation wherein the method is for the alleviation or treatment of bipolar disorder, Choi teaches a method of treating bipolar disorder (claim 67, page 142).  Regarding claims 20-22, Choi teaches the dosage is typically from about 0.02mg to about 250 mg/kg/day (0.001 ~ 12.5g/day in a typical human weighing 50kg) in single or divided doses (pages 46-47, paragraph 214).
With regard to Formula 1 recited in instant claim 15, 
    PNG
    media_image4.png
    281
    319
    media_image4.png
    Greyscale

R1 and R2 are each independently selected from the group consisting of hydrogen, halogen, C1-Cs alkyl, halo-C1-Cs alkyl, C1-Cs thioalkoxy and C1-Cs alkoxy; and one of A1 and A2 is CH, and the other is N, in addition to compound 3, 4 and 30 shown above, Choi (WO 2006/112685) further teach structural formula (XVII), (XVIII), and (XIX) (see Choi, paragraphs [64], [76] and [86]).

    PNG
    media_image5.png
    223
    451
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    185
    395
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    185
    399
    media_image7.png
    Greyscale

A is azole group represented by the following structural formula (X-1) or (X-2) (See [70] of Choi)

    PNG
    media_image8.png
    196
    283
    media_image8.png
    Greyscale
 A1 is selected from the group consisting of nitrogen atom and CH.
m is an integer from 0 to 6. n an integer from 0 to 6. (See paragraphs [67] and  [69] of Choi)
R1 and R2 are independently selected from the group consisting of hydrogen (See paragraph [56] of Choi)
Y is selected from the group consisting of hydrogen (See paragraph [68] of Choi).
Q is selected from the group consisting of hydrogen (see paragraph [55] of Choi).
	As indicated above, subsets of compounds of Formula (XVII), (XVIII) and (XIX) disclosed by Choi are encompassed by the compounds of Formula 1 recited in instant claim 15.
Choi does not explicitly teach a method of treating mania of bipolar disorder recited in claim 15.  Choi does not teach a dosage range of 50 mg to 500 mg recited in claim 22.
Lee (US 9,610,274) is drawn towards the treatment of bipolar disorder by administering a therapeutically effective amount of a carbamate compound having structural Formula (1) (see Abstract in front page and Summary of the Invention, column 2).  Lee teaches a method of diminishing manic symptoms in a mammal suffering from bipolar disorder, wherein the mammal is exhibiting manic symptoms of bipolar, comprising the administration of a therapeutically effective amount of a compound having structure Formula (1) or pharmaceutically acceptable salt thereof, to a mammal in need thereof:

    PNG
    media_image9.png
    125
    338
    media_image9.png
    Greyscale

wherein, R is hydrogen; x is 1; and R1 and R2 are hydrogen, 
to thereby diminish the manic symptoms in the mammal suffering from bipolar disorder (See claim 1 of Lee et al. ) 
Dencker (2010) is drawn towards the antimanic efficacy of retigabine in bipolar disorder (see abstract).  Regitabine (2-amino-4-(4-fluoro benzylamino)-phenyl]-carbamic acid ethyl ester) is a carbamate compound has the following structure:

    PNG
    media_image10.png
    284
    151
    media_image10.png
    Greyscale

Dencker teaches that retigabine attenuated induced hyperactivity and dose-dependently reduced the sensitized response to that of the control group, which suggests a potent antimanic-like effect (pg. 82, left column, second paragraph).
Dencker further teaches that bipolar disorder is a mood disorder characterized by recurrent
episodes of major depression and mania. The rate of recurrence in bipolar disorder has been shown to increase with the number of previous episodes. It has therefore been suggested that the pattern of the disorder reflects a process of sensitization. In rodents, repeated administration of psychostimulants such as d-amphetamine increase the behavioral responsiveness over time. This phenomenon is called behavioral sensitization and is a process whereby repeated intermittent administration of a psychostimulant result in a time-dependent, enduring and progressively greater behavioral response measured as, e.g. locomotor activity. Studies in healthy human volunteers administered two or three doses of amphetamine at 24-h intervals have shown progressively increased motor activity and eye-blink rates following each administration suggesting that the behavioral sensitization phenomenon also occur in humans. (See Discussions, page 81, right column). Dencker teaches that both manic and depression like behavior could be explored in these amphetamine-sensitized mice, which points to the unique usefulness of this animal model as a model for bipolar disorder (see Discussions, page 81, right column). As bipolar disorder is characterized by recurrent episodes of major depression and mania, the limitation “alleviating or treating mania of mania of bipolar disorder in a subject” recited in the preamble of instant claim 15 does not require “a subject” with bipolar disorder exhibits exclusively a mania symptom. In this regard, instant claim 15 does not recite any limitation pertaining to the timing of performing the active step “administering” recited in line 2 of instant claim 15 relative to the timing of recurrent episodes of major depression and mania in a patient with bipolar disorder. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat mania symptom of bipolar disorder by administering various compounds, for example, 3, 4 and 20 (elected species of instant claim 15) listed in Table 1 of Choi, pages 19-20. These compounds include Ceramic acid (R)-1-(2-chloro-phenyl)-2-tetrazol-2-yl-ethyl ester, and additionally subsets of compounds of Formula (XVII), (XVIII) and (XIX) disclosed by Choi that are encompassed by instant Formula 1 recited in instant claim 15. It would have been obvious because: (i) Choi teaches pharmaceutical composition of subsets of compounds encompassed by instant claim 15 for treating various disorder of the central nervous system, including bipolar disorder as one of preferred embodiments (See claim 61 and 63 of Choi). Moreover, (ii) Lee et al. and Dencker et al., both references have successfully demonstrated the use of structurally related carbamate compounds 
    PNG
    media_image11.png
    191
    245
    media_image11.png
    Greyscale
with phenyl 
    PNG
    media_image12.png
    99
    95
    media_image12.png
    Greyscale
 moieties to treat manic symptoms in a mammal suffering from bipolar disorder.
One of ordinary skill in the art would have been motivated to do so since bipolar disorder comprises reoccurrence of both manic symptom and depression symptom.  Lee et al. and Dencker et al. both references disclose various carbamate compounds, which share a carbamate and phenol structure similar to compounds of Formula 1 as recited in instant claim 15, wherein they comprise phenyl and carbamate moieties.  Additionally, Compounds 3, 4, and 20, and the subsets of compounds of Formula (XVII), (XVIII and (XIX) of Choi, and regitabine as disclosed by Dencker share similar phenyl and carbamate moieties.  Given that Choi teaches treating bipolar disorders as one of preferred embodiment (claim 67, page 142) by administering Compound 20  (Table 1, page 20) or compounds of Formula (XVII), (XVIII and (XIX), which are all carbamate compounds encompassed by instant claim 15, one of ordinary skill in the art would have been motivated to treat mania of bipolar disorder by administering a compound of Formula 1, which encompasses compounds 3,4 and 20 and compounds of Formula (XVII), (XVIII and (XIX) of Choi, with a reasonable expectation of success absent evidence of criticality of the particular steps.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat mania of bipolar disorder by administering a compound of Formula I at a dosage range of 50 mg to 500 mg, as suggested by Choi, and produce the instant invention.
Regarding the limitation of the therapeutically effective amount of the carbamate compound of Formula 1 is 50 mg to 500 mg based on the free form, Choi teaches that compounds of formula (IX) (e.g. Compound 20) can be administered to treat central nervous system disorders such as bipolar disorder (claim 67). Choi also teaches the dosage is typically from about 0.02 mg to about 250 mg/kg/day (about 1 mg to about 12500 mg/day in a human weighing 50kg) in single or divided doses (paragraph 214), absent evidence of criticality of the particular steps.  Even though the range for dosages as taught by Choi is not the same as the claimed dosages, Choi does teach an overlapping range of dosages, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05(I).  Furthermore, the determination of dosages is well within the purview of those skilled in the art through routine experimentation, and it has been held that “it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05(II).  It would have been obvious to one of ordinary skill in the art to optimize the dosage of Compound 20 in order to increase the efficacy of the compound.
	The amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration.
	Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio.
Response to Arguments
	Applicant argues that the Examiner has not shown how Choi directs the artisan to use the
compounds of Formula 1 for the treatment of mania of bipolar disorder.  The Examiner respectfully disagrees since Choi teaches enriched azole compounds containing carbamoyl group represented by the general structural formula (IX), such as Compound 20, Carbamic acid (R)-1-(2-chloro-phenyl)-2-tetrazol-2-yl-ethyl ester (i.e. the elected compound), as a representative example of general structural formula IX (page 20, paragraphs 180-182, Table 1).  Choi teaches a method of treating bipolar disorder using such compounds (see abstract; claim 67, page 142).  Choi does not explicitly teach a method of treating mania of bipolar disorder recited in claim 15.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat mania symptom of bipolar disorder by administering various compounds, for example, 3, 4 and 20 (elected species of instant claim 15) listed in Table 1 of Choi, pages 19-20. These compounds include Ceramic acid (R)-1-(2-chloro-phenyl)-2-tetrazol-2-yl-ethyl ester, and additionally subsets of compounds of Formula (XVII), (XVIII) and (XIX) disclosed by Choi that are encompassed by instant Formula 1 recited in instant claim 15. It would have been obvious because: (i) Choi teaches pharmaceutical composition of subsets of compounds encompassed by instant claim 15 for treating various disorder of the central nervous system, including bipolar disorder as one of preferred embodiments (See claim 61 and 63 of Choi). Moreover, (ii) Lee et al. and Dencker et al., both references have successfully demonstrated the use of structurally related carbamate compounds 
    PNG
    media_image11.png
    191
    245
    media_image11.png
    Greyscale
with phenyl 
    PNG
    media_image12.png
    99
    95
    media_image12.png
    Greyscale
 moieties to treat manic symptoms in a mammal suffering from bipolar disorder.  Although the prior art does not disclose a specific embodiment or assay demonstrating the claimed carbamates in the treatment of mania of bipolar disorder, the prior art is not required to do so in order to teach or suggest such a treatment.
	Applicant also argues that even if Choi is interpreted as showing a treatment for depression, such data does not suggest that the compounds should be administered for treating bipolar disorder, let alone mania of bipolar disorder. Pacchiarotti notes that "[a]ntidepressant monotherapy is widely regarded as contraindicated for patients with bipolar disorder because of the weak evidence of efficacy
and the potential risk for excessive mood elevation switches." (Am J Psychiatry, 2013 (p. 4, ,i 4; emphasis added); provided previously.)  The Examiner respectfully disagrees since Pacchiarotti does not address the efficacy of carbamate compounds in the treatment of bipolar disorder, and Choi teaches a method of treating bipolar disorder using such compounds (see abstract; claim 67, page 142).
	Applicant also argues that the Examiner has provided no evidence or scientific rational that the ordinarily skilled artisan would reasonably expect that the compounds of Formula 1 (or Choi) will behave similarly to the compounds of Lee or regitabine simply because all comprise a phenyl group or a carbamate moiety.  The Examiner respectfully disagrees since the compounds of Choi do share structural similarities of a phenyl group and carbamate moiety.  Given that Choi does teach that the carbamate compounds of formula IX, such as Compound 20 (i.e. the elected compound) can be administered for the treatment of bipolar disorder (see abstract; claim 67, page 142), and Lee et al. and Decker et al. have successfully demonstrated the use of carbamate compounds with phenyl moieties to treat manic symptoms in a mammal suffering from bipolar disorder, one of ordinary skill in the art would thus be motivated to combine the teachings of Choi, Lee et al., and Decker et al. and treat mania of bipolar disorder by administering Compound 20, which reads on the claimed method of treatment.

Conclusion
Claims 15-17 and 20-22 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628       

/SAVITHA M RAO/Primary Examiner, Art Unit 1629